IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRUCE GERY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1793

STATE OF FLORIDA, JULIE L.
JONES, SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS AND TINA
PATE, FLORIDA PAROLE
COMMISSION, ET AL.,

      Respondent.

___________________________/


Opinion filed February 17, 2015.

Petition for Writ of Certiorari.

Bruce Grey, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Jennifer Parker, General
Counsel and Barbara Debelius, Assistant General Counsel, Department of
Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.